 1

 2

 3

 4

 5

 6

 7

 8
                       UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   BERNARD LISCANO,                                  Case No. 1:18-cv-00431-BAM

12                  Plaintiff,                         ORDER TO SHOW CAUSE WHY THIS
                                                       ACTION SHOULD NOT BE DISMISSED
13          v.                                         FOR FAILURE TO OBEY A COURT
                                                       ORDER AND FOR FAILURE TO
14   COMMISSIONER OF SOCIAL SECURITY,                  PROSECUTE

15                  Defendant.                         (Doc. Nos. 7, 17)

16                                                     RESPONSE DUE April 19, 2019

17

18          On March 29, 2018, Plaintiff Bernard Liscano filed a complaint seeking review of the

19 Commissioner of Social Security’s denial of his social security benefits. (Doc. No. 1.) On April
20 25, 2018, the Court issued an Order re Consent or Request for Reassignment requiring the parties

21 to complete and return a Consent to Assignment or Request for Reassignment form within ninety

22 (90) days. (Doc. No. 7.) Plaintiff was served with a copy of the order by mail on April 25, 2018.

23 However, Plaintiff did not file a valid form consenting to Magistrate Judge jurisdiction or

24 requesting reassignment to a District Judge despite appearing in this action.

25          Accordingly, on February 14, 2019, the Court issued an order requiring Plaintiff to

26 complete and return a consent or request for reassignment form within thirty (30) days. (Doc.
27 No. 17.) Plaintiff was warned that failure to comply may result in dismissal of this action for

28 lack of prosecution and failure to comply with court rules and orders. See Local Rule 110.


                                                   1
 1 However, a review of the docket reveals that Plaintiff has not yet filed a valid form consenting

 2 to Magistrate Judge jurisdiction or requesting reassignment to a District Judge.

 3         Accordingly, Plaintiff is HEREBY ORDERED to SHOW CAUSE why this action should

 4 not be dismissed for Plaintiff’s failure to comply with the Court’s orders and Plaintiff’s failure

 5 to prosecute this action. Plaintiff shall file a written response to this order to show cause no later

 6 than April 19, 2019. Plaintiff may comply with this order by filing his consent or request for

 7 reassignment form. The Clerk of the Court is therefore directed to send Plaintiff a copy of the

 8 consent or request for reassignment form and the instructions for consent to Magistrate Judge

 9 jurisdiction.

10          Plaintiff is forewarned that failure to respond to this order will result in the

11 dismissal of this action for failure to obey a court order and failure to prosecute.

12

13 IT IS SO ORDERED.

14
       Dated:      April 1, 2019                             /s/ Barbara    A. McAuliffe             _
15                                                       UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
